Citation Nr: 0616458	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  00-12 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to the service-connected 
residuals of a lumbar spine injury.

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to the service-connected 
residuals of a lumbar spine injury.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to a service-connected disability.

4.  Entitlement to a disability rating in excess of 
50 percent for the residuals of the lumbar spine injury.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision 
the RO denied entitlement to a disability rating in excess of 
30 percent for the residuals of the lumbar spine injury.  In 
a January 2001 rating decision the RO denied service 
connection for bilateral hip and knee disorders, and 
hypertension.  The veteran perfected appeals of those 
decisions.  The RO subsequently increased the rating for the 
low back disability from 30 to 50 percent.

The issues of service connection for bilateral hip and knee 
disorders, and an increased rating for the residuals of the 
lumbar spine injury are addressed in the remand portion of 
the decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The preponderance of the probative evidence shows that the 
veteran's hypertension is not related to a service-connected 
disorder, including the residuals of a lumber spine injury 
and a major depressive disorder.


CONCLUSION OF LAW

Hypertension is not proximately due to or the result of, nor 
has it been aggravated by, a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his hypertension was caused by his 
service-connected major depressive disorder and/or low back 
disability.  Service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  The regulation has been interpreted by the United 
States Court of Appeals for Veterans Claims (Court) to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to establish service connection on a secondary 
basis, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical evidence establishing a nexus between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The medical evidence shows that the veteran has had 
hypertension since at least 1994.  In addition, service 
connection has been established for a major depressive 
disorder as secondary to the residuals of a lumbar spine 
injury.  The veteran's claim is, therefore, supported by a 
current medical diagnosis of disability and evidence of 
service-connected disabilities.  The probative evidence 
shows, however, that the hypertension is not caused or 
aggravated by the service-connected major depressive disorder 
or the low back disability.

The RO provided the veteran VA medical examinations in June 
2004 and February 2005 for the purpose of obtaining an 
opinion on whether his hypertension was related to a service-
connected disability.  As a result of the examination in June 
2004 the examiner provided the opinion that the hypertension 
was not related to the service-connected low back disability.  
In conjunction with the examination in February 2005, the 
veteran reported having had hypertension since 1993 or 1994, 
and that his father had also had hypertension.  The examiner 
determined that the veteran's hypertension was essential 
hypertension, and that it was not related to major 
depression.

There is no medical evidence of record indicating that the 
hypertension was caused or aggravated by the low back 
disability or major depressive disorder.  The veteran's 
assertions to that effect are not probative because he is not 
competent to provide evidence of the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board finds, therefore, that the only probative 
evidence of record shows that the hypertension is not 
secondary to a service-connected disability.  For that reason 
the criteria for a grant of service connection are not met, 
and the preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in October 2001 and April 2004.  In those 
notices the RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  

Although the notices were sent following the decision on 
appeal, the delay in issuing the notice was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notice was sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006).  Because entitlement to service connection has been 
denied, any question regarding the rating to be assigned or 
the effective date is moot and any deficiency in the content 
of the notice is not prejudicial to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the VA 
treatment records he identified, and provided him VA medical 
examinations in June 2004 and February 2005.  All development 
requests in the December 2003 Board remand were fulfilled as 
to this issue.  The veteran has not indicated the existence 
of any other evidence that is relevant to his claim; as such, 
all relevant data has been obtained for determining the 
merits of his claim and no reasonable possibility exists that 
any further assistance would aid him in substantiating his 
claim.  


ORDER

The claim of entitlement to service connection for 
hypertension, claimed as secondary to a service-connected 
disability, is denied.




REMAND

In the May 1999 rating decision here on appeal, the RO denied 
entitlement to a disability rating in excess of 30 percent 
for the residuals of a lumbar spine injury.  The 30 percent 
rating then in effect was based on a 20 percent rating 
assigned for moderate limitation of motion pursuant to 
Diagnostic Code 5292, with an additional 10 percent added for 
a demonstrable deformity of a vertebral body pursuant to 
Diagnostic Code 5285.  See 38 C.F.R. § 4.71a (1998).

In a September 2000 rating decision the RO revised the 
diagnostic codes under which the low back disability was 
evaluated.  The RO evaluated the primary disability under 
Diagnostic Code 5293 for intervertebral disc syndrome, and 
rated the disability as 40 percent disabling.  The RO then 
added 10 percent for the deformity of a vertebral body, for a 
rating for the total low back disability of 50 percent.

Based on evidence of the veteran having radiculopathy in the 
left lower extremity that was related to the low back 
pathology, in a February 2005 rating decision the RO 
established a separate grant of service connection for 
radiculopathy in the left lower extremity and assigned a 
10 percent rating for that disorder.  The RO did not make any 
modifications to the 50 percent rating that was already in 
effect for the low back disability.

Diagnostic Code 5293 includes as the rating criteria for 
intervertebral disc syndrome persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc.  38 C.F.R. § 4.71a (1998).  A 60 percent rating applies 
if the symptoms of intervertebral disc syndrome, including 
sciatic neuropathy, are pronounced, with little intermittent 
relief.  A 40 percent rating applies if the symptoms are 
severe, as manifested by recurring attacks with intermittent 
relief.  It is unclear on what basis the RO awarded a 
separate 10 percent rating for radiculopathy in the left 
lower extremity, and whether those symptoms were also 
considered in determining the appropriate rating for the low 
back disability under Diagnostic Code 5293.  

In addition, it is unclear from the available evidence 
whether the veteran has persistent symptoms compatible with 
sciatic neuropathy to support a 60 percent rating for the low 
back disability in accordance with Diagnostic Code 5293.  
Multiple examinations have failed to reveal objective 
evidence of neurological findings of radiculopathy.  The 
examiner in June 2004 indicated that the low back disability 
was manifested by left leg radiculopathy, apparently based on 
the veteran's report of pain in the left lower extremity, 
without objective evidence of absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  The Board finds, therefore, that remand of this issue 
is required.

In its December 2003 remand the Board instructed the RO to 
provide the veteran a medical examination, including any 
indicated tests or studies, to determine whether the veteran 
has any pathology in the hips or knees related to his low 
back disability.  The veteran underwent the examination in 
June 2004, but the examiner concluded his report of the 
examination by finding that X-ray studies were necessary in 
order to complete the examination.  The X-ray studies have 
not, however, been conducted.  For that reason, and as 
requested by the veteran's representative, remand of the 
issue of service connection for bilateral hip and knee 
disorders is also required.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The evidence indicates that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  Although a copy of the SSA decision is in the claims 
file, the medical evidence relied upon in reaching that 
decision has not been obtained.  Those records may be 
relevant to the issue on appeal, and should be considered by 
the Board in determining the merits of the appeal.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

Accordingly, these issues are remanded for the following:

1.  Obtain from the SSA the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  Provide the veteran a neurological 
examination in order to determine whether 
his low back disability is manifested by 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies found 
applicable, including electromyography 
(EMG) and/or nerve conduction studies 
(NCS).

3.  Provide the veteran an orthopedic 
examination in order to determine whether 
he currently has any pathology in the 
hips or knees that is related to his 
service-connected residuals of a lumbar 
spine injury.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner.  The 
examination should include X-ray studies, 
and any other diagnostic tests deemed 
appropriate.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues remaining on 
appeal.  In re-adjudicating the rating 
assigned for the residuals of a lumbar 
spine injury, resolve the rating found to 
be appropriate with the separate 
10 percent rating already assigned for 
radiculopathy in the left lower 
extremity.  If any benefit sought on 
appeal remains denied, provide the 
veteran and his representative a 
supplemental statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


